Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/752126 
    
        
            
                                
            
        
    

Parent Data15752126, filed 02/12/2018 and having 1 RCE-type filing thereinis a national stage entry of PCT/US2016/046897 , International Filing Date: 08/12/2016PCT/US2016/046897 Claims Priority from Provisional Application 62253030, filed 11/09/2015 PCT/US2016/046897 Claims Priority from Provisional Application 62204385, filed 08/12/2015



				Allowability of claims


Claims 1, 9, 10, 25, 28, 29, 31, 32, 35, 63, 67, 68, and 74-86 were pending. 
New claims 85-86 were added.
Applicant’s response filed on 11/24/2020 is acknowledged.
Amendments in claims filed on 11/24/2020 were entered. 
Since claims were amended therefore, 112 (a) rejection was withdrawn.
Claims 1, 9, 10, 25, 28, 29, 31, 32, 35, 63, 67, 68, and 74-86 are allowed.
Examiners interview with Dr. Philip J. Hamzik (Attorney) is attached with this office action.

					Elected Species

	Elected invention was allowable. (Treatment of lung cancer by the compound (M)). Prior art on record does not teach nor suggests treatment of lung cancer by 

    PNG
    media_image1.png
    209
    240
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    32
    325
    media_image2.png
    Greyscale


	Applicants filed a declaration by Emily H. Cheng, MD, PhD with the response filed on 11/24/2020. The declaration was fully considered.  In the declaration Dr. Cheng summarized in section 7 that compounds of Formula (IV) as recited in the claims of the have been shown to be effective in various cancer models.  Claims as amended are drawn to method of treating lung cancer, colorectal cancer, multiple myeloma, and leukemia.   Therefore, the declaration was found persuasive and pending claims are allowed. 


Reasons for Allowance

Claims 1, 9, 10, 25, 28, 29, 31, 32, 35, 63, 67, 68, and 74-86 are allowed.  Prior art on record does not teach nor suggests claimed invention.  
The declaration filed by the Applicants with the response explains the effectiveness of the claimed compounds for specific cancers.  As shown in Table 1 on page 3 of the declaration  compounds F9 and G7 are effective in inducing apoptosis in lung cancer cells (H23, H82, A427, and DMS114), multiple myeloma ceils (OPM-2 and 1192.0) and leukemia cells (THP1).  
	The data showing that various compounds of Formula (IV) induce apoptosis in lung cancer cells (1123, H82, and DMS53), as well as colorectal cancer cells (SW1417). 
Claims 1, 9, 10, 25, 28, 29, 31, 32, 35, 63, 67, 68, and 74-86 as amended are allowed for the reasons cited above.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628